FILED
                           NOT FOR PUBLICATION                              JUL 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30164

              Plaintiff - Appellee,              D.C. No. 3:10-cr-05268-BHS-1

  v.
                                                 MEMORANDUM*
ROBERT REVELS, III,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted July 8, 2013
                              Seattle, Washington

Before: KLEINFELD, M. SMITH, and N.R. SMITH, Circuit Judges.

       Robert Revels appeals his conviction and sentence for aiding and abetting

unarmed robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction under

28 U.S.C. § 1291, and 18 U.S.C. § 3742, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Revels advances four challenges to his conviction and sentence. First,

Revels argues that his conviction was not supported by sufficient evidence. There

is sufficient evidence to support a conviction if, “after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979). Here, based on the evidence adduced by the

government, a rational trier of fact could have found the elements of aiding and

abetting unarmed robbery beyond a reasonable doubt. Revels was found

possessing money stolen from the bank ten minutes after the robbery. An

eyewitness testified that he saw Revels in the garage where two other black males

were in a car that rapidly fled the area when police converged on it. Revels’ DNA

was found on the ski mask that was wrapped around the Beretta. On these facts

and others, a rational trier of fact could find Revels guilty of aiding and abetting

unarmed robbery.

      Second, Revels argues that the district court erred by denying his motion to

suppress, because the officers lacked probable cause to arrest him. “Probable

cause to arrest exists when . . . under the totality of circumstances known to the

arresting officers, a prudent person would have concluded that there was a fair

probability that [the defendant] had committed a crime.” United States v. Lopez,


                                           2
482 F.3d 1067, 1072 (9th Cir. 2007) (internal quotation marks and citation

omitted). Here, the tracking device led the police to Revels, who was walking

alone on a bridge approximately two miles from the robbery site. He was the only

person in the vicinity, and he matched the general description of the person who

robbed the bank. He was also dressed in only shorts and a sleeveless basketball

jersey on a cold March day, which could suggest that he had discarded another

layer of clothing. Under the totality of the circumstances, the officers had probable

cause to arrest Revels.

      Third, Revels argues that the district court erred in concluding that his

conviction under California Vehicle Code § 2008.2 (1996), felony vehicle evasion,

is a crime of violence for purposes of determining whether Revels is a career

offender pursuant to U.S. Sentencing Guidelines Manual (U.S.S.G.) § 4B1.1(a).

Examining Indiana’s felony vehicle evasion statute, the United States Supreme

Court held that “[f]elony vehicle flight is a violent felony . . . .” Sykes v. United

States, 131 S. Ct. 2267, 2277 (2011). The California statute under which Revels

was convicted is materially similar to the Indiana statute at issue in Sykes. The

district court was therefore correct in reasoning that Revels’ prior conviction for

felony evasion was a crime of violence.




                                            3
       Fourth, Revels argues that the district court erred in determining that Revels

was not entitled to an acceptance of responsibility adjustment pursuant to U.S.S.G.

§ 3E1.1. On appellate review, “as long as we can determine that the district court

considered the defendant’s objections and did not rest its decision on

impermissible factors, no specific explanation of reasons is required for denying a

defendant a downward adjustment for acceptance of responsibility.” United States

v. Mohrbacher, 182 F.3d 1041, 1052 (9th Cir. 1999). Here, the district court

considered Revels’ conduct and determined that although “through his presentation

of a serious defense he all but admitted involvement, this does not rise to the level

of acceptance of responsibility,” and Revels never ultimately accepted

responsibility for the crime. It is clear the district court did not rest its decision on

impermissible factors. The substance of that decision, in turn, “is a factual

determination we review for clear error.” United States v. Wilson, 392 F.3d 1055,

1061 (9th Cir. 2004). The district court did not clearly err in its factual assessment

of Revels’ conduct.

       AFFIRMED.




                                            4